Per Curiam:
We do not think the court below erred in rejecting the release referred to in the first assignment. It was under seal, and was signed, “ James Corr. Per C. J. Corr.” The authority of the latter to execute the release was not shown. The defendants contended that such authority was to be implied from the previous course of dealing between the parties ; and, in support of this position, William H. Greenfield took the witness stand, and testified as follows: “I have purchased materials from plaintiff before this operation. I have received releases of liens for materials purchased from him, before this one. Charles Corr, the son, signed those releases. I have received releases signed, by James Corr. • Charles Corr signed *506the release for premises in question.” Had the defendant rested here, the grounds of implication would have been sufficiently slight; but he next called Charles J. Corr, and his testimony entirely brushes away the entire fabric of implied authority. Corr testified, inter alia: “ I had not been in the habit of signing such releases. I had signed one or two previous to this, when cash was paid. I don’t think I had signed any for Greenfield; am not sure..... I had'no authority to sign this paper, neither written nor verbal. I had no authority to sign releases in general. I signed this release entirely on my own responsibility. My father never ratified my signing.” The witness further testified that, when Greenfield came into the office to get the release signed, his father was absent, and that he told Greenfield he had better wait until his father came in, but he insisted on the witness signing, and said he would do as well as his father. In the face of this clear proof, introduced by the defendants themselves, that the son had no general or special authority to execute releases, it is idle to talk of implied authority. The most that can be implied from the testimony of the son is that he had authority to sign releases of liens where the cash was paid. The release of a mechanics’ lien where the cash is paid is .the merest formality. It is little more than a receipt for the money, as the payment extinguishes all right to a lien. As there was an entire failure of the defence, it was not error to instruct the jury to find for the plaintiff.
Judgment affirmed.